Case 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1215 Page 1of15

 
   
 
  

14
15
16
17

18

19 ff
20 ||

22

23

 

24
25
26
27

28

|

 

a

 

 

FILED

 

min

 

 

JUN 0 8 2021

Hag

HAR

ISHAR-&6 PH 3:19

te Site

Pe .
ee PET Couey,

 

 

 

BY

AK US DISTHICT COURT Ss
ae OF CALIFORNIA

wi hae Se Me A

 

DEPUTY

 

“a 1 otk

sy t  cpury

toa L

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

September 2013 Grand Jury

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
JUAN MANUEL ALVAREZ INZUNZA (1),

aka “Rey Midas,” aka “Lic,”
aka “Liccash,” aka “Rey Alfil,’”

    

  

IVAN ALPREDO CASTRO SANTANA (3),

aka “Guero,” aka “Miguel,”

aka “Zarco,”

JUAN CARLOS GOMEZ-RAMOS (4),
aka ‘“Kandado,”

ESEQUIEL OLIVAS-CHAIDEZ (5),

aka “Copoya, ”

 

   
 

ROMEO ALFONSO
SALGUERIO-RETAMOZA {3),
aka “Romeo,”

MARIA GUADALUPE ZAVALA (12),
aka “Linda,”

 

 

 

DEZ:niv:San Diego:3/6/15

Case No. 14CR2253-DMs

INDICTMENT
(227-

Title 18, U.S.C., Secs. 1956(h) -
Conspiracy to Launder oso.
Instruments; Title 21, U.S.C.
Secs. 959, 960, and 963 -
Conspiracy to Distribute Cocaine
Intended for Importation;

Title 21, U.S.C., Secs. 952, 960,
and 963 - Conspiracy to Import
Cocaine and Methamphetamine;
Title 21, U.S.C., Secs. $41(a) (1)
and 846 - Conspiracy to Distribute
Cocaine and Methamphetamine;
Title 18, U.S.C., Sec. 371 -
Conspiracy; Title 31, U.8s.c.,
Sec. 5332 - Bulk Cash Smuggling
Conspiracy; Title 31, U.S.Cc.,
Sec. $324 - Structuring
Conspiracy; Title 21, U.S.C.,
Secs. 959, 960, and 963 -
Conspiracy to Manufacture and
Distribute Methamphetamine and
Heroin Intended for Importation;
Title 18, U.S.C., Sec. 982,

Title 21, U.S.C., Sec. 853, and
Title 31, U.S.C., Secs. 5317(c)
and 5332(b) - Criminal Forfeiture

 

 
Case 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1216 Page 2 of 15

Ph wu oH

4a OO Mm

10
il
12
13
14
15
16
17

22
23
24
25
26
27
28

 

 

AIEX VILLEGAS (15),
aka “Vale,”
IRIS ROBERTS (16),

EUSEVIO ORTIZ-AISPURO (19) :
aka “Las Flechas,”
aka “Chevo, “

 

Defendants.
The grand jury charges:
Count 7
Conspiracy to Launder Monetary Instruments
Beginning on a date unknown to the grand jury and continuing up
to and including September 9, 2014, within the Southern District of

California and elsewhere, defendants JUAN MANUEL ALVAREZ INZUNZA, aka

 

 

 

 

“Rey Midas,“ aka “Lic,” aka “Liccash,” aka “Rey Altil,’

RE 2 con

SANTANA, aka “Guero,” aka “Miguel,” aka “Zarco,” JUAN CARLOS GOMEZ-
RAMOS, aka “Kandado,” ESEQUIEL OLIVAS-CHAIDEZ, aka “Copoya,”

ROMEO ALFONSO SALGUERIO-RETAMOZA, aka “Romeo, *

and EUSEVIO ORTIZ-AISPURO, aka “Las

 

Flechas,” aka “Chevo,” did knowingly and intentionally conspire with
each other and with other persons known and unknown to the grand jury
to commit offenses against the United States, to wit:

a. to knowingly conduct and attempt to conduct a financial
transaction affecting interstate and foreign commerce, which involved
the proceeds of a specified unlawful activity, that is narcotics

distribution, with the intent to promote the carrying on of specified

 

 

2

 

 

 

 
Cc

uw

10
11
12
13 |
14
15

16

18

|

 

19
20
21
22
23

24
25
26
27

28

 

 

 

e 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1217 Page 3 of 15

unlawful activity, that is narcotics distribution, and that while
conducting and attempting to conduct such financial transaction knew
that the property involved in the financial transaction represented
the proceeds of some form of unlawful activity in violation of
Title 18, United States Code, Section 1956 (a) (1) (A) (i); and

b. to knowingly conduct and attempt to conduct financial
transactions affecting interstate commerce and foreign commerce, which
transactions involved the proceeds of specified unlawful activity,
that is, narcotics distribution, knowing that the transactions were
designed in whole or in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of specified
unlawful activity, and that while conducting and attempting to conduct
such financial transactions, knew that the property involved in the
financial transactions represented the proceeds of some form of
unlawful activity, in violation of Title 18, United States Code,
Section 1956 {a) (1) (B) (i); and

c. to knowingly conduct and attempt to conduct financial
transactions affecting interstate commerce and foreign commerce, which
transactions involved the proceeds of specified unlawful activity,
that is, narcotics distribution, knowing that the transaction was
designed in whole and in part to avoid a transaction reporting
requirement under Federal law, and that while conducting and
attempting to conduct such financial transaction knew that the
property involved in the financial transaction, represented the
proceeds of some form cf unlawful activity, in violation of Title 18,

United States Code, Section 1956 (a) (1) (B) (ii); and

/f
//

 

 

 
Case 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1218 Page 4 of 15

LO
11
i2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

d. to transport, transmit and transfer and attempt to
transport, transmit and transfer a monetary instrument and funds from
a place in the United States to and through a place outside the United
States with the intent to promote the carrying on of specified
unlawful activity, that is, narcotics distribution, in violation of
Title 18, United States Code, Section 1956 (a) (2) (A); and

e. to transport, transmit, and transfer, and attempt to
transport, transmit, and transfer a monetary instrument or funds from
a place in the United States to or through a Place outside the United
States, knowing that the funds involved in the transportation,
transmission, and transfer represented the proceeds of some form of
unlawful activity and knowing that such transportation, transmission,
and transfer was designed in whole or in part to conceal and disguise
the nature, location, source, ownership, and control of the proceeds
of specified unlawful activity, in violation of Title 18, United
States Code, Section 1956 (a) (2) (B) (i);

All in violation of Title 18, United States Code, Section 1956(h).

Count 2

Conspiracy to Distribute Cocaine Outside the United States
Beginning on a date unknown to the grand jury and continuing up
to and including September 9, 2014, defendants JUAN MANUEL ALVAREZ
INZUNZA, aka “Rey Midas,” aka “Lic,” aka “Liccash,” aka “Rey Alfil,”
IVAN ALFREDO
CASTRO SANTANA, aka “Guero,” aka “Miguel,” aka “Zarco,” JUAN CARLOS
GOMEZ-RAMOS, “Kandado, BO did knowingly
and intentionally conspire with each other, and with other persons
known and unknown to the grand jury, to distribute and cause the
distribution of 5 kilograms and more of cocaine, a Schedule II

4

 

 

 

 
na Ww

10
11
12
13
14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

  

 

ase 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1219 Page 5 of 15

Controlled Substance, intending and knowing that such cocaine would be
unlawfully imported into the United States; all in violation of
Title 21, United States Code, Sections 959, 960, and 963.
Count 3
Conspiracy to Import Cocaine

Beginning on a date unknown to the grand jury and continuing up
to and including September 9, 2014 within the Southern District of
California, and elsewhere, defendants JUAN MANUEL ALVAREZ INZUNZA, aka

“Rey Midas,” aka “Lic,” aka “Liccash,” aka “Rey Alfil,”

aka ‘“Copoya,”
ROMEO ALFONSO SALGUERTO-RETAMOZA,

oe oe, I
SS

VILLEGAS, aka “Vale,” and IRIS ROBERTS, did knowingly and

 
 
  
  

 

ESEQUIEL OLIVAS~CHAIDEZ,

  

 

intentionally conspire with each other, and with other persons known
and unknown to the grand jury, to import 5 kilograms and more of
cocaine, a Schedule II Controlled Substance into the United States
from a place outside thereof; in violation of Title 21, United States
Code, Sections 952, 960, and 963.
Count 4
Conspiracy to Distribute Cocaine

Beginning on a date unknown to the grand jury and continuing up
to and including August 8, 2014, within the Southern District of
California, and elsewhere, defendants JUAN MANUEL ALVAREZ INZUNZA,

aka “Rey Midas,” aka “Lic,” aka “Liccash,” aka “Rey Alfil,”

    

    

ESEQUIEL OLIVAS-

CHAIDEZ, aka ‘“Copoya,”

 

 

 

 
ul

o Oo FF

LO
11
12
13
14
15

16

 

ase 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1220 Page 6 of 15

  
    
 

ROMEO ALFONSO SALGUERIO-RETAMOZA,

aka “Romeo,”
ALEX
VILLEGAS, aka “Vale,” and IRIS ROBERTS, and did knowingly and

intentionally conspire with other persens known and unknown to the
grand jury, to distribute, and possess with the intent to distribute
5 kilograms or more of cocaine, a Schedule II Controlled substance 7 in
violation of Title 21, United States Code, Sections 841(a) (1) and 846.
Count 5
Conspiracy to Import Methamphetamine
Beginning on a date unknown to the grand jury and continuing up
to and including August 8&8, 2014, within the Southern District of

California, and elsewhere, defendants JUAN MANUEL ALVAREZ INZUNZA,

     

aka “Rey Midas,” aka “Lic,” aka “Liccash,” aka “Rey Alfil,”

  
 

ROMEO

  

ALEX VILLEGAS,

18
19 |jaka “Vale,” and IRIS ROBERTS, did knowingly and intentionally conspire
20 with each other, and with other persons known and unknown to the grand
21 ||jury, to import 500 grams and more of a mixture and substance
22 |jcontaining a detectable amount of methamphetamine; into the United
23 ||States from a place outside thereof; in violation of Title 21, United
24 |States Code, Sections 952, 960, and 963.
25 | //
26 | //
27 //
28 H/ /

6

 

 

 

 

 

   

 

 
Case 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1221 Page 7 of 15

wo oe WwW NM pf

n

10
11
12
13
14
15
16
L7
18
19
20
21
22
a3
24
25
26
27

28

 

Count 6
Conspiracy to Distribute Methamphetamine
Beginning on a date unknown to the grand jury and continuing up
to and including September 9, 2014, within the Southern District of
California, and elsewhere, defendants JUAN MANUEL ALVAREZ INZUNZA,

 

    

aka “Rey Midas,” aka “Lic,” aka “Liccash,* aka “Rey Alfil,’

  
   

ROMEO

ALONSO SRLGUERIO-RETRICZA, aka “toneo, * lr
tex voiLzcas,

aka “Vale,” and IRIS ROBERTS did knowingly and intentionally conspire
with other persons known and unknown to the grand jury, to
manufacture, distribute, and dispense 500 grams and more of a mixture
and substance containing a detectable amount of methamphetamine, a
Schedule II Controlled Substance; in violation of Title 21, United
States Code, Sections 841({a) (1) and 846.
Count _7
Bulk Cash Smuggling Conspiracy
Beginning on a date unknown to the grand jury and continuing up

to and including September 9, 2014, within the Southern District of

  
   

California defendants
did knowingly and
intentionally conspire to commit offenses against the United States,
to wit: to knowingly conceal more than $10,000 in U.S. currency in a
conveyance, article of luggage, merchandise and container and to
transport and attempt to transport and transfer such U.S. currency or
monetary instruments from a place within the United States to a place
outside the United States with the intent to evade a currency

7

 

 

 
nan mw fF WwW fw pp

12
13
14

15

17
18
13

20

21 [structuring conspiracy.

22
23
24
25
26

27

16 | Resetatsons. Section 1010.311; in violation of Title 31, United States

28 #251000 into each account.

se 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1222 Page 8 of 15

reporting requirement under Title 31, United States Code,
Section 5316, in violation of Title 31, United States Code,
Section 5332; all in violation of Title i8 United States Code,
Section 371.
Count 8
Conspiracy to Structure Financial Transactions

Beginning on a date unknown to the grand jury and continuing up
to and including September 9, 2014, within the Southern District of
California, and elsewhere, defendants ROMEO ALFONSO SALGUERIO-
es
MARIA GUADALUPE ZAVALA, aka “Linda,” did knowingly and intentionally
conspire to commit offenses against the United States, to wit:
Structuring of financial transactions, in violation of Title 31,
|United States Code, Section 5324(a)(3) and (d), Title 31, United

States Code, Section 5313(a}), and Title 31, Code of Federal

Code, Section 5324.
Overt Acts of Structuring Conspiracy
The following overt acts, among others, were committed within the

Southern District of California, and elsewhere, in furtherance of the

a. On or about March 21, 2013, defendant SALGUERIO-
RETAMOZA sent an electronic message to defendant P|
| requesting “Wells Fargo” accounts to deposit $100,000. Defendant
ZAZUETA-LOPE2Z responded, by electronic message, and provided foyr

| account names and numbers for Wells Fargo accounts in San Diego and

Imperial Counties. Pe... gave instructions to deposit

 

 

 

 
mh WwW HM fp

LO
1l
12
13
14
15
16
17
18
19
20
21
22
43
24
25
26
27

28

 

 

se 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1223 Page 9 of 15

b. On or about the week of March 21, 2013, unidentified
co-conspirators deposited $15,000 into each of the accounts provided
by defendant I co defendant SALGUERIO-RETAMOZA. The
deposits were made at numerous Wells Fargo bank branches in the
Minneapolis, MN area, and none of the individual deposits were greater

than $10,000.

e. On or about April 9, 2013, defendant ae --::

an electronic message to defendant SALGUERIO-RETAMOZA requesting an
*itemization.” SALGUERTIO-RETAMOZA responded with an electronic
message summarizing a total of 15 deposits, each less than $10,000,
into the bank accounts SALGUERIO-RETAMOZA had provided earlier.

a. Throughout March and April 2013, unidentified co-
conspirators made a total of 52 deposits, totaling $298,640, into
accounts provided by defendant a :: defendant SALGUERIO-
RETAMOZA by electronic message. All of these 52 deposits were made in
amounts less than $10,000.

e. On or about March 21, 2013, defendant GUADALUPE ZAVALA
sent an electronic message to defendant SALGUERIO-RETAMOZA, providing
him with three bank account names and numbers, and instructing him to
make deposits of $8200 into each. That same day, an unindicted co-
conspirator made a deposit of $8200 into each of the tree accounts.

£. On or about April and May, 2013, defendant GUADALUPE
ZAVALA provided defendant SALGUERIO-RETAMOZA, by electronic message,
with a series of additional bank account names and numbers.
Unindicted co-conspirators, including Jose Cedeno Bacerra, then made
multiple cash deposits, each under $10,000, into the accounts.

g- On August 22, 2013, defendant SALGUERIO-RETAMOZA sent

an electronic message to a co-conspirator, in which he provided the

9

 

 
Case 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1224 Page 10 of 15

1

10
11
12
13
14
15
16
17
18
19
20
2i
22
23
24
25
26
27

28

Wells Fargo business account number for a company called “USA
Imports.“ SALGUERIO-RETAMOZA also provided instructions to divide up
a deposit of $25,000 into four or five individual deposits. In the
days immediately afterwards, unidentified co-conspirators made five
cash deposits into the USA Imports account, all for less than $10,000.

h. On November 5, 2013, defendant SALGUERIO-RETAMOZA sent
an electronic message to a co-conspirator, in which he provided the
Wells Fargo account information for the business account of a company
called “Simple Trading.” SALGUERIO-RETAMOZA provided instructions not
to deposit $10,000, but to only make a deposit of $8500 into the
account. That same day, a co-conspirator deposited $8500 into the
account, and SALGUERIO-RETAMOZA received an electronic communication
with a photograph of the deposit slip.

i. Over the course of i November 2013, additional
unidentified co-conspirators made multiple deposits into the Simple
| wading account in amounts less than $10,000.

j. in addition to the overt acts outlined above,

SALGUERIO-RETAMOZA, Po and GUADALUPE ZAVALA exchanged

thousands of electronic messages over the course of 2013, in which

 

 

 

they discussed deposits into multiple bank accounts. Unidentified co-
conspirators then made structured cash deposits, totaling more than
$4 million, into the accounts discussed by the defendants.
J ALL in violation of Title 18, United States Code, Section 371.

Count 9
Conspiracy to Manufacture Methamphetamine Outside the United States

Beginning on a date unknown to the grand jury and continuing up

to and including September 9, 2014, defendant EUSEVIO ORTIZ-AISPURO,

 

 

aka “Las Flechas,” aka “Chevo,” did knowingly and intentionally
10

 

 
1
2
3
4

6

7

8

9
10
11
12
13
14
15
16
17
18
13
20
21
22
23
24
25
26
27

28

 

 

 

Gpse 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1225 Page 11 of 15

conspire with other persons known and unknown to the grand jury, to
manufacture and distribute and cause the manufacture and distribution
of 500 grams and more of a mixture and substance containing a

detectable amount of methamphetamine, a Schedule II Controlled

5 | Substance, intending and knowing that such methamphetamine would be

unlawfully imported into the United States; all in violation of
Title 21, United States Code, Sections 959, 960, and 963.
Count 10

Conspiracy to Manufacture Heroin Outside the United States

Beginning on a date unknown to the grand jury and continuing up
to and including September 9, 2014, defendant EUSEVIO ORTIZ-AISPURO,
aka “Las Flechas, " aka “Chevo,” did knowingly and intentionally
conspire with other persons known and unknown to the grand jury, to
manufacture and distribute and cause the manufacture and distribution
of 1 kilogram and more of heroin, a Schedule I Controiled Substance,
intending and knowing that such heroin would be unlawfully imported
into the United States; all in violation of Title 21, United States
Code, Sections 959, 960, and 963.

Criminal Forfeiture Allegations

1. The allegations contained in Counts 1 through 10 of this
Indictment are realleged and by reference fully incorporated herein
for the purpose of alleging forfeiture to the United States of America
pursuant to the provisions of Title 21, United States Code,
Section 853, Title 18, United States Code, Section 982, and Title 31,
United States Code, Sections 5317 and 5332.

2. As a result of the commission of the felony offense alleged
in Count 1 of this Indictment, and pursuant to Title 18, United States
Code, Section 982(a)(1), defendants JUAN MANUEL ALVAREZ INZUNZA,

il

 

 
 

Case 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1226 Page 12 of 15

LO
11
12
L3
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

aka “Rey Midas,“ aka “Lic,” aka “Liccash,” aka “Rey Alfil,” 7
IVAN ALFREDO CASTRO

 

SANTANA, aka “Guero,” aka “Miguel,” aka “Zarco,” JUAN CARLOS GOMEZ-

 

            
 
 
 

RAMOS, aka “Kandado,” ESEQUIEL OLIVAS-CHAIDEZ, aka *“Copoya, ”

 

   

ROMEO ALFONSO SALGUERIO-RETAMOZA, aka “Romeo,”

   

 

   

MARIA GUADALUPE ZAVALA, aka “Linda,”

  
 

and EUSEVIO ORTIZ-AISPURO, aka “Las Flechas,” aka *Chevo,” shall, upon
conviction, forfeit to the United States all rights, title and
interest in any and all property involved in such offense, and any
property traceable to such property. The properties subject to

forfeiture include, but are not limited to the following:

a. $62,615 seized from Wells Fargo bank account number
XXXXXX1162 in the name of Jorge A. Zamano;

b. $22,575.18 seized from Wells Fargo bank account number
XXXXXX3143 in the name of Jose E. Castellanos;

Cc. $26,420 seized from Wells Fargo bank account number
XXXXXX9524 in the name of Jose E. Castellanos;

d. $43,744.10 seized from Wells Fargo bank account number
XXXXXX9563, in the name of Irma Cc. Samano;

e. $34,568.03 seized from Wells Fargo bank account number
XXXXXX1616 in the name of Jesus Cortez-Ruizg;

f. $11,646.37 seized from Wells Fargo bank account number
XXXXXX2828 in the name of Alberto Quinones;

g. $44,998.40 seized from Wells Fargo bank account number
XXXXXX7694 in the name of Susana Salgado.

12

 

 
Cc

>|

il
12
13
14
1s |

16

 

17
18
19
20
21
22
23
24

25

27

28

se 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1227 Page 13 of 15

3. As a result of the commission of the felony offense alleged
in Counts 2 through 6, and 9 and 10 of this Indictment, said
violations being punishable by imprisonment for more than one year,
and pursuant to Title 21, United States Code, Section 853(a),

defendants JUAN MANUEL ALVAREZ INZUNZA, aka “Rey Midas,” aka “Lic,”

Po IVAN ALFREDO CASTRO SANTANA, aka “Guero,”

aka “Miguel,” aka “Zarco,” JUAN CARLOS GOMEZ-RAMOS, *Kandado, ”

 

ESEQUIEL OLIVAS-CHAIDEZ, aka ‘“Copoya,”

ROMEO ALFONSO SALGUERIO-RETAMOZA, aka ‘Romeo,’

 

ALEX VILLEGAS, aka “Vale,”
IRTS ROBERTS, and EUSEVIO ORTIZ-AISPURO, aka “Las Flechas”
aka “Chevo,” shall forfeit to the United States any property

constituting or derived from, proceeds traceable to such offenses,

 

26 i in the offense and all property traceable to such property.

 

including but not limited to a sum of money equal to the total amount
of proceeds obtained directly or indirectly as a result of the
offenses, and all property used or intended to be used to commit or to
facilitate the commission of the violations.

4. As a result of the commission of the felony offense alleged

in Count 7 of this Indictment, and pursuant to Title 31, United States

Se

forfeit to the United States all property, real and personal involved

ff
ff

 

 

 
Case 3:14-cr-02253-DMS Document 399. Filed 06/09/21 PagelD.1228 Page 14 of 15

a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7

28

5.

in Count 8 of this Indictment, and pursuant to Title 31, United States

Code, Section 5317(c},

property, real and personal involved in the offense and all property

traceable to such property.

| a.

 

 

 

 

6.

i result of

 

 

As a result of the commission of the felony offense alleged

include, but are not limited to, the following:

$62,615 seized from Wells Fargo bank account number
XXXXXX1162 in the name of Jorge A. Zamano;

$22,575.18 seized from Wells Fargo bank account number
XXXXXX3143 in the name of Jose E. Castellanos;

$26,420 seized from Wells Fargo bank account number
XXXXXX9524 in the name of Jose EB. Castellanos;

$43,744.1¢6 seized from Wells Fargo bank account number
XXXXXX9563, in the name of Irma C. Samano;

$34,568.03 seized from Wells Fargo bank account number
XXXXXX1616 in the name of Jesus Cortez-Ruiz;

$11,646.37 seized from Wells Fargo bank account number
XXXXKX2828 in the name of Alberto Quinones;

$44,998.40 seized from Wells Fargo bank account number
XXXXXX7694 in the name of Susana Salgado.

If any of the above-described forfeitable property, as a
any act or omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a

third party;

has been placed beyond the jurisdiction of the Court;

da. has been substantially diminished in value; or

14

defendants ROMEO ALFONSO SALGUERIO-RETAMOZA,

cso tone: I acc so

GUADALUPE ZAVALA, aka “Linda,” shall forfeit to the United States all

The properties subject to forfeiture

 

 
Case 3:14-cr-02253-DMS Document 399 Filed 06/09/21 PagelD.1229 Page 15 of 15

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

e. has been commingled with other property which cannot be

i subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), Title 18 United States Code,

Section 982(b), Title 31, United States Code, Sections 5332(b) and

5317(c), to seek forfeiture of any other property of the defendants up

to the value of the said property listed above as being subject to

|| forfeiture.

All in violation of Title 21, United States Code, Section 853, and

Title 18, United States Code, Section 982 and Title 31, United States
(JW (by wel

code. Sections 5317 and 5332.

DATED: March 6, 2015.

 

LAURA E. DUFFY
United States Attorney

DANIEL EE.” 2IPP
Assistant U.S. Attorney

| Ihereby attest and certify.on. 9 / @ f z.0f >

That the foregoing dociment is a full; true and correct
copy

ousiady,
CLERK, U.S. DISTRICT COURT

SOUTHERN 0 FORNIA
By Deputy

15

 

 

 

 
